Miller, Judge,

(dissenting):

I am unable to concur in the opinion prepared by Judge Wil-liaMS. The decree and mandate of this Court on the former hearing, reversing in part the decree below which dismissed plaintiffs bill, and quashed the attachment, among other things gave a money decree to plaintiff against McGuffin, for $16,620,-00, with interest and costs, and adjudged that plaintiff had the right to have said sum paid him out of the four promissory notes for $25,125.00, each, and one for $14,575.00, made by Dixon to McGuffin, and that the money called for constituted a trust fund on which plaintiff had a lien and charge to satisfy his decree, and that the appellant, the Citizens National Bank of Charleston, might collect of said notes a sufficient sum to satisfy said decree and make payment thereof to said Hogg, such collection and payment to stand as a credit to the banlc against any demand of R. M. McGuffin, and that if it should collect said notes it should pay to Iiogg his decree, interest and costs.
The bank answered that it was a simple stakeholder, and sought protection at the hands of the court. The decree below quashing the attachment was not disturbed. It was decided there was no fraud as alleged on which the attachment could stand; but that a trust on the notes and fund existed in favor of plaintiff which should be enforced in equity.
When the cause went down to the circuit court, plaintiff filed a supplemental bill, making the bank a party, alleging collection of the notes and asking for a decree against it for the money decreed against McGuffin. The bank answered, admitting collection of the notes, but showing that besides its position as trustee under the contract between McGuffin and Hogg, and Dixon, exhibited with its former answer, numerous other suits at law and in equity, had been subsequently brought, in Fay-*91ette and other counties, in which it and Dixon had been summoned as garnishees,- and that by an order of the circuit court of Fayette county, in said causes, it had been appointed a special receiver, and ordered and directed to hold said sum of money in its possession, to be paid out only on the order of that court, and as directed in said several causes; that in the circuit court of Mingo county, the Charleston National Bank, had, in September, 1907, recovered a judgment for $10,122.29, against Mc-Guffin, and by process of garnishment, served on Dixon, the debtor, on October 24, 1907, before this suit was brought, was claiming a lien on the said fund; that the New Eiver Banking & Trust Co., had, in the circuit court of Mingo county, on December 6, 1907, and in the circuit court of Kanawha county, on February 19, 1908,' and on January 6, 1909, recovered judgments against McGuffin aggregating over $23,000.00, and served, garnishee process on said Dixon; that other judgment creditors also claimed liens on said fund by process served on Dixon, copies of all which were exhibited. And it was further alleged that since filing its answer numerous other creditors of McGuifin by suits and garnishee process, in Mingo, Cabell and other counties, served on Dixon and respondent, were claiming liens on said funds, in all aggregating with interest a sum exceeding $63,-000.00. And by this answer, constituting a bill of interpleader, and seeking cross-relief respondent among other things alleged that all of said judgments were obtained and executions issued thereon before the decree of this Court in the cause was pronounced ; that, as appears from the opinion of this Court, the attachment herein had been quashed, and that the question presented to respondent, as stakeholder, was whether such judgments, executions and suggestions have priority over the decree of this Court, and that respondent holding said fund, as aforesaid, only desired legal protection in 'the distribution thereof to those legally entitled thereto, and the prayer of the answer, asked to be treated as a cross bill, was that McGuffin’s administrator, and the said several claimants be interpleaded and made defendants, and compelled to answer, and to litigate their several claims to said fund, and that their respective rights and priorities therein might be established and adjudicated, and distribution made, and for general relief.
*92In my opinion these facts presented a proper case for a bill of interpleader and. that the bank was entitled to file such a cross-bill. The following authorities, with many others that might be cited., and which I will not undertake to review and apply, I think justify this conclusion. Hechmer v. Gilligan, 28 W. Va. 750; Haseltine & Walton v. Brickey, 16 Grat. 116; Oil Run Petroleum Co. v. Gale, 6 W. Va. 525; C. & O. Ry. Co. v. Paine & Co., 29 Grat. 502. It is said that the decree here furnished ample protection to the bank. We can not certainly say so. The claimants sought to be brought in were not parties to this suit, and of course are not legally bound thereby. How can the bank know what rights may be asserted against Hogg or it in the numerous suits pending and in which it has been served with process; what can it know in advance what the decree of the circuit court of Fayette county may be in the cause pending in that court; or what the judgment against it may be in the many other cases in which it has been summoned? I do not think it should be subjected to all these chances, and that a bill of interpleader is its proper remedy.